July 31, 2009 Securities and Exchange Commission Office of Filings and Informational Services treet, NE Washington, D.C. 20549 Attention: John Grzeskiewicz Division of Investment Management Re: Dreyfus Manager Funds I (811-21386) (the Fund) Dear Mr. Grzeskiewicz: In connection with its request that the effectiveness of the post-effective amendment to the registration statement (the Registration Statement) of the above-referenced Fund be accelerated, the Fund hereby states the following: (i) The Fund acknowledges that in connection with the comments made by the staff of the Commission on the Registration Statement, the staff has not passed generally on the accuracy or adequacy of the disclosure made in the Registration Statement; (ii) The Fund acknowledges that the acceleration of the effectiveness of its Registration Statement does not relieve the Fund of its responsibility for adequate and accurate disclosure in the Registration Statement; and (iii) The Fund represents that it will not assert as a defense in an action by the Commission or any other party the fact that the effectiveness of its Registration Statement was accelerated by the Commission. Sincerely, /s/ Michael A. Rosenberg Michael A. Rosenberg Chief Legal Officer The Dreyfus Family of Funds
